DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 03/12/2021 in response to the restriction requirement set forth in the Office Action dated 01/14/2021. Applicant has elected Group I having Claims 1-9 and 19-20 with traverse. Applicant has canceled Claims 3, 5-6, and 8-18, and added Claims 21-22. Claims 10-18 has been reinstalled by Examiner in this response.
Claims 1, 2, 4, 7, and 10-22 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 10-11, 13-14, 16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ETEMAD (US 2014/0036796 A1).
Regarding Claim 1,  ETEMAD discloses a user equipment (UE) in a wireless communication system (see FIG. 4) comprising:
a receiver (see FIGS. 1 and 4) that receives, from a base station (BS), Zero Power (ZP) Channel State Information-Reference Signal (CSI-RS) resource configuration information, and a ZP CSI-RS (see [0032], “the eNB may be to configure the UE to receive channel state information (CSI) reference signals (CSI-RS) transmitted from one or more of the cooperating TPs by transmitting a radio resource control (RRC) configuration message to the UE, wherein the RRC configuration message includes a set of indexed non-zero power (NZP) CSI-RS resources that are to be included in a CoMP measurement set, a set of zero power ( ZP) CSI-RS resources, and interference measurement (IM) resources for use by the UE making interference measurements”, wherein the CSI-Rs signal includes ZP CSI-RS used for UE making interference measurements),
see [0032], “subframe configuration periods including subframe offsets for separately specifying the periodicity of … the ZP CSI-RS”),
wherein when the ZP CSI-RS is transmitted as the periodic ZP CSI-RS, the ZP CSI-RS resource configuration information designates periodicity and a timing offset for the periodic ZP CSI-RS (see [0032], “the RRC configuration message includes … a set of zero power ( ZP) CSI-RS resources, … The RRC message may further include subframe configuration periods including subframe offsets for separately specifying the periodicity of the NZP CSI-RS, IM resources, and the ZP CSI-RS”, wherein the subframe offsets are timing offset, see FIG. 9 and [0025]), and 
wherein the receiver receives the ZP CSI-RS based on a ZP CSI-RS resource specified using the periodicity and the timing offset (see [0032], ““the eNB may be to configure the UE to receive channel state information (CSI) reference signals (CSI-RS) transmitted from one or more of the cooperating TPs by transmitting a radio resource control (RRC) configuration message to the UE …” as mentioned above).

Regarding Claim 2,  ETEMAD discloses the UE according to claim 1, wherein the ZP CSI-RS resource configuration information is transmitted via Radio Resource Control (RRC) signaling (see [0032], “transmitting a radio resource control (RRC) configuration message to the UE”).

Regarding Claim 4, ETEMAD discloses the UE according to claim 1, wherein when the ZP CSI-RS is transmitted as the aperiodic ZP CSI-RS, the receiver receives DCI that triggers the aperiodic ZP CSI-RS, and wherein the receiver receives the ZP CSI-RS based on a ZP CSI-RS resource specified using the DCI (see [0031], “Aperiodic channel-state reports are delivered by the UE … using a flag in the CSI request field of the DCI carried by the PDCCH or enhanced PDCCH … RRC signaling may be used to tell the UE which CSI processes are to be reported on when a flag is detected in the CSI request field … The aperiodicCSI-Trigger-r11 field in the above code indicates for which CSI processes the aperiodic CSI report is triggered when one or more CSI processes are configured”).

Regarding Claim 7,  ETEMAD discloses the UE according to claim 1, wherein the ZP CSI-RS resource configuration information indicates a location of the ZP CSI-RS in a slot, which is indicated with a location of resource elements in time and frequency domains (see [0022], “the resourceConfig-r11 filed corresponds to the CSI-RS configuration numbers defined in Table 6.10.5.2-1 and 6.10.5.2-2 of TS 36.211 as done for the CSI-RS configuration number (where two or four REs corresponds to two or four CSI reference signals, respectively). The indicated interference measurement resources should be a subset of ZP CSI-RS configured by zeroTxPowerResourceConfigList-r11”, see also FIGS. 7-8 and [0021]).

Regarding Claim 10,  ETEMAD discloses a user equipment (UE) in a wireless communication system (see FIGS. 1 and 4) comprising:
a receiver that receives, from a base station (BS), Interference Measurement Resource (IMR) configuration information, and an IMR (see, for example, [0032], “transmitting a radio resource control (RRC) configuration message to the UE, wherein the RRC configuration message includes … a set of zero power ( ZP) CSI-RS resources, and interference measurement (IM) resources for use by the UE making interference measurements … The IM resources may be a set of indexed IM resources and may be a subset of the set of ZP CSI-RS resources … the set of IM resources may be configured with a bitmap indicating which of the ZP-CSI resources are to be used for interference measurements. The set of IM resources may be configured with a bitmap (e.g., 16-bit) with each bit corresponding to a particular group of four resource elements (REs) belonging to the set of ZP CSI-RS or configured with a bitmap (e.g., 32-bit) with each bit corresponding to a particular resource element (RE) pair belonging to the set of ZP CSI-RS resources. The set of IM resources may be configured as a particular CSI-RS configuration with four antenna ports whose resources are to be used by the UE for interference measurement or is configured as a particular CSI-RS configuration with two antenna ports whose resources are to be used by the UE for interference measurement”), 
wherein the IMR is transmitted as a periodic IMR (see [0032], “The RRC message may further include subframe configuration periods including subframe offsets for separately specifying the periodicity of the NZP CSI-RS, IM resources, and the ZP CSI-RS”), 
wherein when the IMR is transmitted as the periodic IMR, the IMR resource configuration information designates periodicity and a timing offset for the periodic IMR (see [0032], The RRC message may further include subframe configuration periods including subframe offsets for separately specifying the periodicity of the NZP CSI-RS, IM resources, and the ZP CSI-RS”, wherein the subframe offsets are timing offset, see FIG. 9 and [0025]), and 
wherein the receiver receives the IMR based on a IMR resource specified using the periodicity and the timing offset (see [0032], ““the eNB may be to configure the UE to receive channel state information (CSI) reference signals (CSI-RS) transmitted from one or more of the cooperating TPs by transmitting a radio resource control (RRC) configuration message to the UE …” as mentioned above).

Regarding Claim 11, ETEMAD discloses the UE according to claim 10, wherein the IMR resource configuration information is transmitted via Radio Resource Control (RRC) signaling (see, for  example, [0032], “transmitting a radio resource control (RRC) configuration message to the UE”).

Regarding Claim 13,  ETEMAD discloses the UE according to claim 10, wherein when the IMR is transmitted as the aperiodic IMR, the receiver receives DCI that triggers the aperiodic IMR, and wherein the receiver receives the IMR based on a IMR resource specified using the DCI (see [0031], “Aperiodic channel-state reports are delivered by the UE … using a flag in the CSI request field of the DCI carried by the PDCCH or enhanced PDCCH … RRC signaling may be used to tell the UE which CSI processes are to be reported on when a flag is detected in the CSI request field … The aperiodicCSI-Trigger-r11 field in the above code indicates for which CSI processes the aperiodic CSI report is triggered when one or more CSI processes are configured”).

Regarding Claim 14,    ETEMAD discloses the UE according to claim 10, wherein the IMR resource configuration information indicates a frequency band on which the IMR is multiplexed (see [0032], Two or more CSI processes may be configured such that CSI is to be reported using a common rank indicator (RI), a common precoding matrix indicator (PMI), or a common preferred set of subbands”, wherein configuring CSI resource includes IMR resources, and include the subband for CSI reporting, [0017], “the number of spatial multiplexing layers that could be used in the channel, a precoding matrix indicator (PMI) that represents a preferred antenna weighting scheme for transmitting to the UE, and a sub-band (SB) indicator that represents the subcarriers preferred by the UE”), and
wherein the frequency band is a wideband, a subband, or a partial band (see [0032], “subband”).

Regarding Claim 16, ETEMAD discloses the UE according to claim 10, wherein the IMR resource configuration information indicates a location in time and frequency domains of resource elements mapped to the IMR in a slot (see [0021]-[0022], “The zeroTxPowerCSI-RS-r11 field in the above code defines the ZP CSI-RS resources and IM resources … the zeroTxPowerResourceConfigList-r11 field for configuring ZP CSI-RS is a 16-bit bitmap where each bit corresponds to four REs in a subframe”, “The indicated interference measurement resources should be a subset of ZP CSI-RS configured by zeroTxPowerResourceConfigList-r11”).

Regarding claim 19,  Claim 19 (from a BS perspective) recites the same claim limitations as in Claim 1. Thus, Claim 19 is rejected based on the same rationales as set forth for rejection of Claim 1.

Regarding Claim 20, ETEMAD discloses the wireless communication method according to claim 19, further comprising:
transmitting, from the BS to the UE, DCI that triggers the aperiodic ZP CSI-RS when the ZP CSI-RS is transmitted as the aperiodic ZP CSI-RS, wherein the receiving receives the ZP CSI-RS based on a ZP CSI-RS resource specified using the DCI (see [0031]).

Regarding Claim 21, the claim is an apparatus claim reciting the same claim limitations of Claim 19. Thus, Claim 21 is rejected based on the same rationales as set forth for rejection of Claim 19.

Regarding Claim 22, ETEMAD discloses a wireless communication system (see FIGS. 1 and 4) comprising: a base station (BS) comprising:
a transmitter (see FIGS,. 1 and 4) that transmits, to a user equipment (UE), Zero Power (ZP) Channel State Information-Reference Signal (CSI-RS) resource configuration information, and a ZP CSI-RS (see [0032], “the eNB may be to configure the UE to receive channel state information (CSI) reference signals (CSI-RS) transmitted from one or more of the cooperating TPs by transmitting a radio resource control (RRC) configuration message to the UE, wherein the RRC configuration message includes a set of indexed non-zero power (NZP) CSI-RS resources that are to be included in a CoMP measurement set, a set of zero power ( ZP) CSI-RS resources, and interference measurement (IM) resources for use by the UE making interference measurements”, wherein the CSI-Rs signal includes ZP CSI-RS used for UE making interference measurements),
wherein the transmitter transmits the ZP CSI-RS as a periodic ZP CSI-RS (see [0032], “subframe configuration periods including subframe offsets for separately specifying the periodicity of … the ZP CSI-RS”), and 
wherein when the transmitter transmits the ZP CSI-RS as the periodic ZP CSI-RS or the semi-persistent ZP CSI-RS, the ZP CSI-RS resource configuration information designates periodicity and a timing offset for the periodic ZP CSI-RS or the semi-persistent ZP CSI-RS (see [0032], “the RRC configuration message includes … a set of zero power ( ZP) CSI-RS resources, … The RRC message may further include subframe configuration periods including subframe offsets for separately specifying the periodicity of the NZP CSI-RS, IM resources, and the ZP CSI-RS”, wherein the subframe offsets are timing offset, see FIG. 9 and [0025]); and 
a user equipment (UE) (see FIGS. 1 and 4) comprising:
a receiver that receives, from the BS, the ZP CSI-RS resource configuration information (see [0032]and as mentioned above), and the ZP CSI-RS, wherein the receiver receives the ZP CSI-RS based on a ZP CSI-RS resource specified using the periodicity and the timing offset (see [0032], ““the eNB may be to configure the UE to receive channel state information (CSI) reference signals (CSI-RS) transmitted from one or more of the cooperating TPs by transmitting a radio resource control (RRC) configuration message to the UE …” as mentioned above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ETEMAD (US 2014/0036796 A1) in view of LEE (US 2017/0034731 A1).
Regarding Claim 15,    ETEMAD discloses the UE according to claim 10.
ETEMAD does not disclose: wherein the IMR resource configuration information indicates frequency density of the IMR.
However, LEE teaches: wherein the IMR resource configuration information indicates frequency density of the IMR (see [0153], “IMR configuration related information such as IMR configured subframe numbers, periodicity/subframe offset, IMR configured OFDM symbol number of specific antenna, frequency spacing, an offset or shift value of RE on frequency axis and the like using a semi-static signal”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LEE to the method of ETEMAD, in order to improve system performance, e.g., interference cancellation performance, as suggested by LEE (see [0021]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ETEMAD (US 2014/0036796 A1) in view of YUM  (US 2020/0187215 A1).
Regarding Claim 12, ETEMAD discloses the UE according to claim 10. 
ETEMAD does not disclose: wherein when the IMR is transmitted as the semi-persistent IMR, the receiver receives at least one of Media Access Control Control Element (MAC CE) and Downlink Control Information (DCI) triggering activation and deactivation of the semi-persistent IMR.
However, YUM teaches: wherein when the IMR is transmitted as the semi-persistent IMR, the receiver receives at least one of Media Access Control Control Element (MAC CE) and Downlink Control Information (DCI) triggering activation and deactivation of the semi-persistent IMR (see Claim 1: “receiving, from a base station (BS), information on semi-persistent measurement configuration for channel state information -interference measurement (CSI-IM) resource; receiving, from the BS, Medium Access Control ( MAC) signaling for a command on activation of semi-persistent CSI-IM resource for the measurement; and performing the measurement based on the semi-persistent measurement configuration and the command”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YUM to the method of ETEMAD, in order to efficiently measure interference based on CSI-IM configuration as suggested by YUM (see [0019]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ETEMAD (US 2014/0036796 A1) in view of KAKISHIMA (US 2020/0007287 A1).
Regarding Claim 17, ETEMAD discloses the UE according to claim 10.
ETEMAD does not disclose: wherein the IMR resource configuration information indicates a number of antenna ports of the BS used for transmission of the IMR.
However, KAKISHIMA teaches:
wherein the IMR resource configuration information indicates a number of antenna ports of the BS used for transmission of the IMR (see Claim 13, “wherein the resource is designated from 40 resources used in a 2-port CSI-RS mapping configuration where multiple CSI-RS resources are mapped to 2-antenna ports of the BS”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KAKISHIMA, in order to improve transmission efficiency even if 1-port CSI-RS is transmitted or more ZP CSI-RS (or IMR) resources are designated as suggested by KAKISHIMA (see [0009[-[0012]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ETEMAD (US 2014/0036796 A1) in view of KIM (US 2019/0215096 A1).
Regarding Claim 18, ETEMAD discloses the UE according to claim 10.
ETEMAD does not disclose: wherein a IMR resource of the IMR is not multiplexed on a Physical Downlink Shared Channel (PDSCH), and wherein the IMR resource is rate matched.
However, KIM teaches:
wherein a IMR resource of the IMR is not multiplexed on a Physical Downlink Shared Channel (PDSCH), and wherein the IMR resource is rate matched (see [0138], “The UE performs data RM using the i+l-th ZP CSI-RS of a PQI state signaled through the DCI… performing data RM using a ZP CSI-RS means that data RM is performed on the assumption that no data is transmitted in the corresponding ZP CSI-RS RE”, wherein the ZP-CSI-RE is an IMR for interference measurement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KIM, in order to provide a method for performing data channel rate matching according to an aperiodic CSI-RS in a wireless communication system as suggested by KIM (see 0007]).
Response to Arguments
In regard to restriction requirement issued in previous Office Action dated 01/14/2021,  Applicant’s response is found persuasive. The Examiner has withdrawn the restriction requirement and Claims 10-18 has been reinstalled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/             Primary Examiner, Art Unit 2416